DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities: (a) Figures 2 and 3 and Figures 4 and 5 contain an improper numeral, i.e., “10” with two arrows, bridging two different figures. (b) The figures on (at least) each of pages 6, 7, 8, 9, 10, 11, 13, 15, and 17 are too close to the edges of the paper and/or to each other. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
In claims 2 and 12, in line 2, “includes” should be changed to --include--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim does not comprise a proper method step, such as --providing--, instead of “comprising”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10; 11, 18; 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0084387 (Chang ‘387).
With respect to claim 1, Chang ‘387 discloses a container rack comprising (see Figure 5) a base (lowest 52), wherein the base (lowest 52) includes at least one base peg (at 54 from the bottom of Figure 5) extending from a base top surface (unnumbered - extending along the top of each of the four walls); a first block (middle 52), wherein the first block (middle 52) includes at least one first block container hole (unnumbered - between the four peripheral walls), wherein the first block includes at least one base peg receiving hole (unnumbered - similar to dotted lines shown in Figure 7) on a first block bottom surface for receiving the base peg (54), and wherein the first block includes at least one stacking peg (at 54 in the middle of Figure 5) extending from a first block top surface (unnumbered - extending along the top of each of the four walls); a second block (top element 52), wherein the second block includes at least one second block container hole (unnumbered - between the four peripheral walls), and wherein the second block includes at least one stacking peg receiving hole (unnumbered - similar to dotted lines shown in Figure 7) on a second block bottom surface for receiving the at least one stacking peg (54); wherein the base, first block, and second block are connected and stacked (see Figure 5); with respect to claim 3, comprising a plurality (all 54 closest to the bottom of Figure 5) of base pegs extending from the base and a plurality of base peg receiving holes in the first block bottom surface, each base peg receiving hole for receiving a corresponding base peg; with respect to claim 4, comprising a plurality (all 54 in the middle of Figure 5) of stacking pegs extending from the first block and a plurality of stacking peg receiving holes in the second block bottom surface, each stacking peg receiving hole for receiving a corresponding stacking peg; with respect to claim 10, wherein the base pegs and stacking pegs are  removable.
With respect to claim 11, Chang ‘387 discloses the container rack, as advanced above, comprising the base, wherein the base includes the at least one base peg (54), as advanced above, and the at least one stacking peg extending from the base top surface, as advanced above; the first block, as advanced above, wherein the first block includes the at least one first block container hole, wherein the first block includes the at least one base peg receiving hole on a first block bottom surface for receiving the at least one base peg, as advanced above; the second block, as advanced above, wherein the second block includes the at least one second block container hole, as advanced above, wherein the second block includes at least one stacking peg receiving hole on a second block bottom surface, as advanced above, for receiving the at least one stacking peg; wherein the base and first block are connected, and wherein the base and second block are connected, as advanced above; and with respect to claim 18, wherein the base pegs and stacking pegs are removable.
With respect to claim 19, Chang ‘387 discloses the structure considered to be capable of performing the method of deploying the container rack, as advanced above, the method comprising connecting the first block to the base, wherein the base includes the at least one base peg and the first block includes the at least one base peg receiving hole for receiving the at least one base peg; and inserting at least one stacking peg (54) into the first block top surface; and connecting a second block to the first block, wherein the second block includes the at least one stacking peg receiving hole on the second block bottom surface for receiving the at least one stacking peg, as advanced above; and with respect to claim 20, comprising the plurality of base pegs extending from the base and the plurality of base peg receiving holes in the first block bottom surface, each base peg receiving hole for receiving a corresponding base peg; and the plurality of stacking pegs extending from the first block and the plurality of stacking peg receiving holes in the second block bottom surface, each stacking peg receiving hole for receiving a corresponding stacking peg, as advanced above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8; 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘387, alone.
Chang ‘387 discloses the rack as advanced above, whereby with respect to claims 8 and 16, the pegs (54) are metal (see paragraph [0021]).
The claims differ from Chang ‘667 in requiring: (a) the first block and second block to include wood or metal (claims 2 and 12); (b) the pegs to be stainless steel (claims 8 and 16); and  (c) the base to include masonry (claims 5 and 13).
With respect to (a)-(c), although Chang ‘387 does not disclose the specific materials, it would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the blocks, pegs and/or base, from the claimed materials, for increased ease in economy and manufacture.
Claims 6, 7; 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘387 as applied to claims 1-5, 8, 10; 11-13, 16, 18; 19 and 20 above, and further in view of U.S. Patent No. 3,028,975 (Bullock ‘975).
Chang ‘387 discloses the rack as advanced above.
The claims differ from Chang ‘667 in requiring the base to include a pad on the bottom surface (claims 6 and 14) including felt (claims 7 and 15).
Bullock ‘975 teaches the use of a felt pad (16) on the bottom surface of the base (see Figure 2). Thus, it would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date of the invention, to have provided a felt pad, as taught by Bullock ‘975, on the bottom of the base in Chang ‘387, for increased protection to the surface upon which the rack rests.
Claims 9; and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘387 as applied to claims 1-5, 8, 10; 11-13, 16, 18; 19 and 20 above, and further in view of U.S. Patent No. 9,078,515 (Keragala ‘515).
Chang ‘387 discloses the rack as advanced above.
The claims differ from Chang ‘667 in requiring the pegs to include caps on each end.
Keragala ‘515 teaches the use pegs (156 - see Figure 14B) with caps (157, 158) on each end, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the rack of Chang ‘387 with pegs, as taught by Keragala ‘515, for increased ease in assembly.

Double Patenting
Claims 16, 17, and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8, 9, and 10, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent Application Publication No. 2015/0076091, 2004/0040923 and U.S. Patent No. 6,216,894, 5,285,907, 4,561,208 are considered to show stacking blocks with pins.
(b) U.S. Patent Application Publication No. 2007/0163973 and U.S. Patent No. 6,634,513 are considered to show devices with block holes for containers. (c) U.S. Patent No. 6,382,432 is considered to read on (at least) claims 1 and 11 under Section 102, but has not been presented as such, so as to not present undue multiplicity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 10, 2022